Title: To Thomas Jefferson from William Caruthers, 29 July 1801
From: Caruthers, William
To: Jefferson, Thomas


               
                  Sr.
                  Lexington 29th July 1801
               
               Although I have not been in the habit of Troubling You or any Other person who has better and more important business to attend to than my Nonsence perhaps it may with propriety be Called Yet in this instance I have taken that liberty—The object of this letter is to comminicate to You an Oppinion I have for some time entertained though Never Communicated to any person before in Order to be corrected, if eronious for this reason amongst others that if the thing Should ever be found practicable it will be of most Service to the County who may first put it into practice—as many things have been found easy to immitate after the first hint Which were not before thought of—It is my Oppinion Sr. that at Some period of Time if mankind Continue to progress in liberty and improvement that the Electric flued as it is Called Will by some nation be made use of as a means of Anoying thier enemy—Yet it may be altogethe a Chimerical notion of mine Taken up for Want of more information on the Subject for I have never had either time or Opportunity to make any experiments on the Subject either to Establish the hypothesis or prove its absurdity but Will here mention a few that I Would make if leisure And Opportunty Served first What effect a Receiver highly Charged hermetically Sealed and Violently projected so as to Break Or Discharge itself against an object Would have—Whethe the Violent Motion and mode of Dischage Would increase the Shock more than the Common mode of Discharging a Phial—if it Should be found to be the Case Shells in the form of Boms might be Constructed of a Size perhaps to answer the purpose Mentioned in the first of this letter but their Will be Considerable Diffiquilty in enclosing the Charge so that None Escape untill the time Designed—
               Your Being no doubt Thoroughly acquainted With this branch of Science so far as it is Discovered can at Once Determine Whether any experiment of this Kind is Worth Trial—Or perhaps Similar Exper. may have been made by Some person before Now for I have read very little On the Subject—I have thus Written to You On a Subject I dared Not to mention to One of my equals for fear of ridicule Should You think it Worth any Attention drop me a line On the Subject and if Not Just Commit this to the flames and Give Yourself no Trouble of Answering
               I have Some money in my hands of Yours arising from the Sale of Salt petre made from Your Cave at the Natural Bridge the reason I have not remitted it is one of the felowes ran away Without Paying his rent and I expect to recover it as he is only about 40 Miles off and send all at once—
               With the highest Consideration I am Your Obt Humbl Sert
               
                  
                     Wm Caruthers
                  
               
            